Exhibit 10.2

 

$35,000,000

 

5.625% Fixed-to-Floating Rate Subordinated Notes Due 2026

 

OLD LINE BANCSHARES, INC.

 

PURCHASE AGREEMENT

 

August 10, 2016

 

Sandler O’Neill & Partners, L.P.

as the representative of the Initial Purchasers

1251 Avenue of the Americas, 6th Floor

New York, New York 10020

 

Ladies and Gentlemen:

 

Old Line Bancshares, Inc.  (the “Corporation”), a Maryland corporation and the
sole stockholder of Old Line Bank (the “Bank”), confirms its agreement (the
“Agreement”) with Sandler O’Neill & Partners, L.P., the initial purchasers set
forth on Schedule 1 (the “Initial Purchasers”) for whom Sandler O’Neill &
Partners, L.P., is acting as the representative (the “Representative”), with
respect to the issue and sale by the Corporation and the purchase by the Initial
Purchasers of $35,000,000 of 5.625% Fixed-to-Floating Rate Subordinated Notes
due August 15, 2026 of the Corporation (the “Notes”). 

 

The Corporation understands that the Initial Purchasers propose to make an
offering of the Notes on the terms and in the manner set forth herein and in the
Offering Memorandum (as defined below) and agrees that the Initial Purchasers
may resell, subject to the conditions set forth herein, all or a portion of the
Notes to purchasers (the “Subsequent Purchasers”) at any time after the date of
this Agreement.  The Notes are to be offered and sold through the Initial
Purchasers without being registered under the Securities Act of 1933, as amended
(the “1933 Act”), in reliance upon exemptions therefrom. 

 

The Corporation has prepared and delivered to the Initial Purchasers copies of a
preliminary offering memorandum dated August  9, 2016 (the
“Preliminary Offering Memorandum”) and has prepared and will deliver to the
Initial Purchasers, as soon as practicable, but not later than August 11, 2016,
copies of a final offering memorandum dated August 10, 2016 (the
“Final Offering Memorandum”), each for use by the Initial Purchasers in
connection with its solicitation of purchases of, or offering of, the
Notes.  “Offering Memorandum” means, with respect to any date or time referred
to in this Agreement, the most recent offering memorandum (whether the
Preliminary Offering Memorandum or the Final Offering Memorandum, or any
amendment or supplement to either such document), including exhibits thereto,
which has been prepared and delivered by the Corporation to the Initial
Purchasers in connection with its solicitation of purchases of, or offering of,
the Notes, and includes the Corporation’s Definitive Proxy Statement dated April
21, 2016, the Corporation’s Annual Report on Form 10-K for the year ended
December 31, 2015 (the “Form 10-K”), and the Corporation’s Quarterly Reports on
Form 10-Q for the periods ended March 31, 2016 and June 30, 2016 filed with the
Securities and Exchange Commission (the “Commission”) and any other documents
incorporated by reference into the Offering Memorandum together with the other
reports filed by the Corporation with the Commission that are incorporated by
reference in the Offering Memorandum, as set forth therein under the caption
“Incorporation by Reference; Where You Can Find More Information” (collectively,
the “1934 Act Reports”).  References herein to the “Offering Memorandum” shall
be deemed to include the 1934 Act Reports unless otherwise specifically
provided. Capitalized terms used in this Agreement and not otherwise defined
herein are as defined in the Offering Memorandum.

 





--------------------------------------------------------------------------------

 



The Notes will be issued pursuant to an indenture to be dated as of August 15,
2016 (the “Initial Indenture”), as amended and supplemented by a supplemental
indenture, to be dated as of August 15, 2016 (the “Supplemental Indenture,” and
together with the Initial Indenture, the “Indenture”), between the Corporation
and U.S. Bank National Association (the “Trustee”).  The Initial Purchasers and
the Subsequent Purchasers will be entitled to the benefits of a registration
rights agreement (the “Registration Rights Agreement”), by and between the
Corporation and Sandler O’Neill & Partners, L.P., as the representative of the
Initial Purchasers, pursuant to which the Corporation will agree to file one or
more registration statements with the Commission providing for the registration
of the offer and sale of the Notes under the 1933 Act and the rules and
regulations of the 1933 Act (the “1933 Act Regulations”).

 

SECTION 1.



Representations and Warranties.

 

(a) The Corporation represents and warrants to Initial Purchasers as of the date
hereof and as of the Closing Time, and agrees with each Initial Purchaser as
follows:

(i) Similar Offerings.  The Corporation has not, directly or indirectly,
solicited any offer to buy or offered to sell, and will not, directly or
indirectly, solicit any offer to buy or offer to sell, in the United States or
to any United States citizen or resident, any security which is or would be
integrated with the sale of the Notes in a manner that would require the offer
and sale of the Notes to be registered under the 1933 Act.

(ii) Offering Memorandum and Other Materials.  The Offering Memorandum does not,
and at the Closing Time will not, include any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that this representation, warranty and agreement
shall not apply to statements in or omissions from the Offering Memorandum made
in reliance upon and in conformity with the written information furnished to the
Corporation by the Initial Purchasers or by counsel or any other representative
of an Initial Purchaser expressly for use in the Offering Memorandum (or any
amendment or supplement thereto) (the “Initial Purchasers’ Information”).

(iii) Incorporated Documents.  The 1934 Act Reports complied and will comply in
all material respects with the requirements of the Securities Exchange Act of
1934, as amended (the “1934 Act” and the rules and regulations of the Commission
thereunder (the “1934 Act Regulations”), and, when read together with the other
information in the Offering Memorandum, at the date of this Agreement and at the
Closing Time, do not and will not include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; any pro forma financial statements and notes thereto
and any other financial information included in the 1934 Act Reports that were
not prepared and presented in accordance with generally accepted accounting
principles in the United States (“GAAP”) have been prepared in accordance with
the Commission’s rules and guidelines with respect to the same and have been
properly compiled on the bases described therein, and the assumptions used in
the preparation thereof are reasonable and, with respect to any pro forma
financial statements, the adjustments used therein are appropriate to give
effect to the transactions and circumstances referred to therein. 

(iv) Financial Statements.  The summary consolidated financial information
included in the Offering Memorandum, together with the related schedules, notes
and the financial statements contained in the 1934 Act Reports, present fairly
in all material respects the financial position of the Corporation and its
consolidated subsidiaries at the dates indicated and the statement of
operations, stockholders’ equity and cash flows of the Corporation and its
consolidated subsidiaries for the periods specified; said financial statements
have been prepared in conformity with GAAP applied on a consistent basis
throughout the periods involved.  The supporting schedules, if any, included in
the Offering Memorandum present fairly in all material respects in accordance
with GAAP the information required to be stated therein.  The selected financial
data and the summary financial information included in the Offering Memorandum
present fairly the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements included in the
Offering Memorandum and the



--------------------------------------------------------------------------------

 



books and records of the Corporation.  To the extent applicable, all disclosures
contained in the Offering Memorandum regarding “non-GAAP financial measures” (as
such term is defined by the rules and regulations of the Commission) comply with
Regulation G of the 1934 Act, the 1934 Act Regulations and Item 10 of Regulation
S-K under the 1933 Act, as applicable.  The pro forma consolidated
capitalization table included in the Offering Memorandum presents fairly in all
material respects the information shown therein, has been prepared in accordance
with the Commission’s rules and guidelines with respect to pro forma information
and has been properly compiled on the bases described therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein.

(v) Independent Accountants.  Dixon Hughes Goodman LLP (the “Accountants”) has
audited the consolidated financial statements and supporting schedules of the
Corporation included in the Offering Memorandum and in the 1934 Act Reports and
is an independent registered public accounting firm as required by the 1933 Act
and the 1933 Act Regulations. The Accountants are a registered public accounting
firm, as defined by the Public Company Accounting Oversight Board, whose
registration has not been suspended or revoked and who has not requested such
registration to be withdrawn. With respect to the Corporation and to the
knowledge of the Corporation, the Accountants are not and have not been in
violation of the auditor independence requirements of the Sarbanes-Oxley Act of
2002 (“Sarbanes-Oxley”) and the related rules and regulations of the Commission.

(vi) No Undisclosed Liabilities.  Neither the Corporation nor any of the
Subsidiaries (as defined herein) has any material liability, whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due, including any liability for taxes (and there is no past or present
fact, situation, circumstance, condition or other basis for any present or, to
the knowledge of the Corporation, future action, suit, proceeding, hearing,
charge, complaint, claim or demand against the Corporation or any of the
Subsidiaries giving rise to any such liability), except for liabilities set
forth in the financial statements referred to in Section 1(a)(iv) above
and  normal fluctuations in the amount of such liabilities occurring in the
ordinary course of business of the Corporation and all of the Subsidiaries since
the date of the most recent balance sheet included in such financial statements.

(vii) Forward-Looking Statements.  No forward-looking statement (within the
meaning of Section 27A of the 1933 Act and Section 21E of the 1934 Act)
contained in the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

(viii) No Material Adverse Change; Dividends.  Since the respective dates as of
which information is given in the Offering Memorandum or the date of the latest
1934 Act Report, except as otherwise stated therein or contemplated thereby,
there has not been (A) any material adverse change, or any development which
could reasonably be expected to have a material adverse change, in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Corporation and the Subsidiaries, considered as one
enterprise, or the consummation of the transactions contemplated hereby, whether
or not arising in the ordinary course of business (a “Material Adverse Effect”),
(B) any transaction entered into by the Corporation or any of the Subsidiaries,
other than in the ordinary course of business, that is material to the
Corporation and the Subsidiaries, considered as one enterprise, or (C) except
for quarterly dividends on the Corporation’s common stock consistent with past
practice, any dividend or distribution of any kind declared, paid or made by the
Corporation on any class of its capital stock.

(ix) Good Standing of the Corporation; Power and Authority. The Corporation has
been duly organized and is validly existing as a corporation in good standing
under the laws of the State of Maryland; has corporate power and authority to
own or lease and to operate its properties and to conduct its business as now
being conducted and as described in the Offering Memorandum and to enter into
and perform its obligations under this Agreement, the Registration Rights
Agreement and the Indenture; and the Corporation is duly registered as a bank
holding company under the Bank Holding Company Act of 1956, as amended, and the
regulations of the Board of Governors of the Federal Reserve



--------------------------------------------------------------------------------

 



System (the “Board”).  All of the issued and outstanding capital stock of the
Corporation has been duly authorized and validly issued, is fully paid and
nonassessable and none of the capital stock of the Corporation was issued in
violation of the preemptive rights of any stockholder of the Corporation.  The
Corporation is duly licensed, registered or qualified to do business in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing, registration or qualification necessary, except where the
failure to be so licensed, registered or qualified would not result in a
Material Adverse Effect, and all such licenses, registrations and qualifications
are in full force and effect in all material respects.

(x) Good Standing of the Subsidiaries.  Each of the Subsidiaries (as defined
below) has been duly organized, is validly existing, is in good standing, has
corporate power and authority to own or lease and to operate its properties and
to conduct its business as now being conducted under the laws of its
incorporation or formation and as described in the Offering Memorandum and the
1934 Act Reports and is  duly qualified as a foreign corporation or bank to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to be so qualified
or in good standing would not result in a Material Adverse Effect, and all such
licenses, registrations and qualifications are in full force and effect in all
material respects.  The Bank holds the requisite authority to do business as a
state-charted bank under the laws of the jurisdiction of its
incorporation.  Except as otherwise disclosed in the Offering Memorandum, all of
the issued and outstanding capital stock of each such Subsidiary has been duly
authorized and validly issued, is fully paid and nonassessable and is owned by
the Corporation, directly, free and clear of any security interest, mortgage,
pledge, lien, encumbrance, claim or equitable right; none of the outstanding
shares of capital stock of any Subsidiary was issued in violation of the
preemptive or similar rights of any securityholder of such Subsidiary.  The Bank
is a member in good standing of the Federal Home Loan Bank System.  The only
Subsidiaries of the Corporation are the Bank and Pointer Ridge Office
Investments, LLC. For purposes of this Agreement, “Subsidiary” shall mean any
corporation, association, business entity, partnership, limited liability
company or other person of which the Corporation, either alone or together with
one or more Subsidiaries or by one or more other Subsidiaries (i) directly or
indirectly owns or controls securities or other interests representing more than
50% of the voting power of such entity or (ii) is entitled, by contract or
otherwise, to elect, appoint or designate directors constituting a majority of
the members of such entity’s board of directors or other governing body.

(xi) Bank Dividend Restrictions. Except as described in the Offering Memorandum,
the Bank is not subject to any prohibition, directly or indirectly, under any
applicable law, or under any agreement or other instrument to which it is a
party or is subject, from paying any dividends to the Corporation, from making
any other distribution on the Bank’s capital stock, from repaying to the
Corporation any loans or advances to the Bank from the Corporation or from
transferring from the Bank property or assets to the Corporation other than
under any order applicable to bank holding companies and their subsidiaries
generally.

(xii) Deposit Insurance.  The deposit accounts of the Bank are insured by the
Federal Deposit Insurance Corporation (the “FDIC”) up to the legal maximum; the
Bank has paid all premiums and assessments required by the FDIC and the
regulations thereunder; and no proceeding for the termination or revocation of
such insurance is pending or, to the knowledge of the Corporation, threatened.

(xiii) Capitalization.  The authorized, issued and outstanding capital stock of
the Corporation as of June 30, 2016 is as set forth in the Offering Memorandum
under “Capitalization.”  Other than pursuant to exercises of options to purchase
equity securities of the Corporation and the grant of restricted share of the
Corporation’s common stock under its equity compensation plans, there have not
been any subsequent issuances of capital stock of the Corporation since June 30,
2016; and there has not been any additional long term (i.e., a maturity greater
than one year) borrowings by the Corporation except pursuant to Federal Home
Loan Bank advances to the Bank or securities sold under agreements to repurchase
incurred by the Bank in the ordinary course of its business.



--------------------------------------------------------------------------------

 



(xiv) Authorization of Agreement.  This Agreement has been duly authorized,
executed and delivered by the Corporation.

(xv) Authorization of Registration Rights Agreement.  The Registration Rights
Agreement has been duly authorized and, at the Closing Time, will have been duly
executed and delivered by, and, assuming the due authorization, execution and
delivery of this Agreement by Sandler O’Neill & Partners, L.P., will constitute
a valid and binding agreement of, the Corporation, enforceable against the
Corporation in accordance with its terms, except as (i) enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and (ii) rights to indemnification and contribution
thereunder may be limited by applicable law (the “Enforceability Exceptions”). 

(xvi) Authorization of Indenture.  The Indenture has been duly authorized and,
at the Closing Time, will have been duly executed and delivered by the
Corporation and, assuming due authorization, execution and delivery by the
Trustee, will constitute a valid and binding agreement of the Corporation
enforceable against the Corporation in accordance with its terms, except as the
enforcement thereof may be limited by the Enforceability Exceptions.  The
Indenture will conform in all material respects to the descriptions thereof
contained in the Offering Memorandum, and, at the Closing Time, the Indenture
will conform in all material respects with the Trust Indenture Act of 1939, as
amended (the “1939 Act”).

(xvii) Authorization of Notes. The Notes have been duly authorized by the
Corporation.  At the Closing Time, the Notes will have been duly executed by the
Corporation and, when authenticated in the manner provided for in the Indenture
and paid for as provided in this Agreement, will, assuming the due execution and
delivery of the Indenture by the Trustee, constitute valid and binding
obligations of the Corporation, enforceable against the Corporation in
accordance with their terms, except to the extent that enforceability may be
limited by the Enforceability Exceptions; and the Notes will be in the form
contemplated by, and entitled to the benefits of, the Indenture and will conform
in all material respects to the descriptions thereof in the Offering
Memorandum.  Within 30 days of the Closing Time, the Exchange Notes (as defined
in the Registration Rights Agreement) will have been duly authorized for
issuance by the Corporation, and, when duly executed, authenticated, issued and
delivered as contemplated in the Registration Rights Agreement and the Exchange
Offer (as defined in the Registration Rights Agreement), will, assuming the due
execution and delivery of the Indenture by the Trustee, constitute valid and
binding obligations of the Corporation, entitled to the benefits of the
Indenture and enforceable against the Corporation in accordance with their
terms, except as the enforcement thereof may be limited by the Enforceability
Exemptions.

(xviii) Absence of Defaults and Conflicts.  Neither the Corporation nor any
Subsidiary is  (A) in violation of its charter or by-laws or (B) in default in
the performance or observance of any obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, deed of trust, loan or
credit agreement, note, lease or other agreement or instrument to which it is a
party or by which it or any of them may be bound, or to which any of its
property or assets is subject (collectively, the “Agreements and Instruments”),
except for such defaults that would not result in a Material Adverse Effect; and
the execution and performance of this Agreement by the Corporation and the
consummation of the transactions contemplated by this Agreement and the Offering
Memorandum (including the issuance and sale of the Notes and the use of the
proceeds from the sale of the Notes as described in the Offering Memorandum) and
compliance by the Corporation with its obligations hereunder have been duly
authorized by all necessary corporate action and do not and will not, whether
with or without the giving of notice or passage of time or both, violate,
conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any security
interest, mortgage, pledge, lien, charge, encumbrance, claim or equitable right
upon any property or assets of the Corporation or any of the Subsidiaries
pursuant to, any of the Agreements and Instruments, nor will such action result
in any violation of the provisions of the charter or by-laws of the Corporation
or any of the Subsidiaries, or violation by the Corporation or any of the
Subsidiaries of any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, government authority, agency or
instrumentality or court, domestic or foreign, including, without limitation,
the Board, the FDIC or any



--------------------------------------------------------------------------------

 



state regulatory body with jurisdiction or authority over the Bank.  As used
herein, a “Repayment Event” means any event or condition which gives the holder
of any note, debenture or other evidence of indebtedness or obligation of the
Corporation or any of the Subsidiaries (or any person acting on such holder’s
behalf) the right to require the repurchase, redemption or repayment of all or a
portion of such indebtedness or obligations by the Corporation or any of the
Subsidiaries.

(xix) Absence of Labor Dispute.  No labor dispute with the employees of the
Corporation or any of the Subsidiaries exists or, to the knowledge of the
Corporation, is imminent and the Corporation is not aware of any existing or
imminent labor disturbance by the employees of any of the Corporation or the
Subsidiaries, which may reasonably be expected to result in a Material Adverse
Effect.

(xx) Absence of Proceedings.  There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Corporation,
threatened against or affecting the Corporation or any of the Subsidiaries,
which might reasonably be expected to result in a Material Adverse Effect; the
aggregate of all pending legal or governmental proceedings to which the
Corporation or any of the Subsidiaries is a party or of which any of their
respective property or assets is the subject that are not described in the
Offering Memorandum, including ordinary routine litigation incidental to the
business, could not reasonably be expected to result in a Material Adverse
Effect.

(xxi) Intellectual Property.  Each of the Corporation and the Subsidiaries owns
or possesses, can acquire on reasonable terms, or has the right to use adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures and excluding generally
commercially available “off the shelf” software programs licensed pursuant to
shrink wrap, “click and accept” or force placed software licenses), trademarks,
service marks, trade names or other intellectual property (collectively,
“Intellectual Property”) presently employed by them in connection with the
business now operated by them or reasonably necessary in order to carry on such
business, and neither the Corporation nor any of the Subsidiaries has received
any notice or is otherwise aware of any infringement of or conflict with
asserted rights of others with respect to any Intellectual Property or any facts
or circumstances which would render any Intellectual Property invalid or
inadequate to protect the interest of the Corporation or any of the Subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, single or in the
aggregate, is likely to result in a Material Adverse Effect.

(xxii) Absence of Further Requirements.  No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Corporation of its obligations hereunder, in connection with
the offering, issuance or sale of the Notes or the consummation of the
transactions contemplated by this Agreement, except such as have been already
obtained or as may be required under the 1933 Act, the 1933 Act Regulations, the
1939 Act or state securities laws.

(xxiii) Possession of Licenses and Permits.  Each of the Corporation and the
Subsidiaries possesses such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
governmental entities necessary to conduct the business now operated by it,
except where the failure to possess such Governmental Licenses would not,
singularly or in the aggregate, have a Material Adverse Effect; each of the
Corporation and the Subsidiaries are in compliance with the terms and conditions
of all such Governmental Licenses, except where the failure so to comply would
not, singly or in the aggregate, have a Material Adverse Effect; all of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not have a Material Adverse
Effect; and neither the Corporation or any of the Subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Effect.  Neither the Corporation nor any of the Subsidiaries has failed to file
with applicable regulatory authorities any statement, report, information or
form required by any applicable



--------------------------------------------------------------------------------

 



law, regulation or order, except where the failure to make such filing would
not, individually or in the aggregate, have a Material Adverse Effect; all such
filings were in material compliance with applicable laws when filed; and no
material deficiencies have been asserted by any regulatory commission, agency or
authority with respect to any such filings or submissions.

(xxiv) Compliance with Laws.  The Corporation and each of the Subsidiaries are
conducting their business in compliance in all material respects with all laws,
rules, regulations, decisions, directives and orders (including, without
limitation, all regulations and orders of, or agreements with, the Board, the
FDIC and any applicable state regulatory authorities) applicable to it.

(xxv) OFAC.  Neither the Corporation nor any of the Subsidiaries, nor, to the
Corporation’s knowledge, any director, officer, agent, employee, affiliate or
person acting on behalf of the Corporation or any of the Subsidiaries, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Corporation
will not, and will cause all of the Subsidiaries not to, knowingly directly or
indirectly use the proceeds of the sale of the Notes, or lend, contribute or
otherwise make available such proceeds to any subsidiaries, joint venture
partner or other person or entity, towards any sales or operations in any
country sanctioned by OFAC or for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

(xxvi) Compliance with Anti-Money Laundering Laws.  Neither the Corporation nor
any of the Subsidiaries has violated, and the participation of the Corporation
in the offering of the Notes contemplated hereby will not violate, any
anti-money laundering laws applicable to the Corporation and the Subsidiaries,
including but not limited to, applicable federal, state, international, foreign
or other laws, regulations or government guidance regarding anti-money
laundering, including, without limitation, Title 18 U.S. Code section 1956 and
1957, the Patriot Act, the Bank Secrecy Act, all as amended, and any executive
order, directive, or regulation pursuant to the authority of any of the
foregoing, or any orders or licenses issued thereunder, and no action, suit or
proceeding by or before any court or governmental entity, authority or body or
any arbitrator involving the Corporation with respect to such anti-money
laundering laws is pending or, to the knowledge of the Corporation, threatened.
The Corporation and each of the Subsidiaries has instituted and maintain
policies and procedures designed to ensure continued compliance with anti-money
laundering laws.

(xxvii) Title to Property.  The Corporation and the Subsidiaries have good and
marketable title to all real property owned by the Corporation and the
Subsidiaries and good title to all other properties owned by them, in each case,
free and clear of all mortgages, pledges, liens, security interests, claims,
restrictions or encumbrances of any kind (“Liens”) except such as: (a) are
described in the Offering Memorandum; (b) that secure liabilities for public or
statutory obligations or any discount with, borrowing from or other obligations
to the Federal Home Loan Bank, inter-bank credit facilities or reverse
repurchase agreements; (c) mechanics liens and similar liens for labor,
materials, services or supplies provided for such property and incurred in the
ordinary course of business for amounts not yet delinquent or that are being
contested in good faith; (d) statutory Liens for amounts not yet delinquent or
that are being contested in good faith; (e) Liens for current taxes not yet due
and payable; (f) pledges to secure deposits and other Liens incurred in the
ordinary course of the business of banking; (g) Liens, imperfections of title,
easements and other defects of title that are not reasonably likely to have a
Material Adverse Effect on the Corporation or the Subsidiaries; (h) with respect
to personal property reflected in the balance sheets contained in the financial
statements contained in the 1934 Act Reports, (1) dispositions and encumbrances
for adequate consideration in the ordinary course of business since the date of
such balance sheets and/or (2) dispositions of obsolete personal property since
the date of such balance sheets; (i) items of personal property that are held in
any fiduciary or agency capacity; or (j) do not, singly or in the aggregate,
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Corporation or any of the
Subsidiaries; and all of the leases and subleases material to the business of
the Corporation and the Subsidiaries, considered as one enterprise, and under
which the Corporation or any of the Subsidiaries holds properties described in
the Offering Memorandum, are in full force and effect, and neither the
Corporation nor any Subsidiary has any notice of any material claim of any sort
that has been asserted by anyone adverse to the rights of



--------------------------------------------------------------------------------

 



the Corporation or any Subsidiary under any of the leases or subleases mentioned
above, or affecting or questioning the rights of the Corporation or such
Subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease.

(xxviii) Investment Securities.  Each of the Corporation and the Subsidiaries
has good and marketable title to all securities held by it (except securities
sold under repurchase agreements or held in any fiduciary or agency capacity)
free and clear of any lien, claim, charge, option, encumbrance, mortgage, pledge
or security interest or other restriction of any kind, except to the extent such
securities are pledged in the ordinary course of business consistent with
prudent business practices to secure obligations of the Corporation or any of
the Subsidiaries and except for such defects in title or Liens that would not be
material to the Corporation and the Subsidiaries.  Such securities are valued on
the books of the Corporation and the Subsidiaries in accordance with GAAP.

(xxix) Derivative Securities. Except as has or would not reasonably be expected
to result in a Material Adverse Effect, all material swaps, caps, floors,
futures, forward contracts, option agreements (other than employee stock
options) and other derivative financial instruments, contracts or arrangements,
whether entered into for the account of the Corporation or one of the
Subsidiaries or for the account of a customer of the Corporation or one of the
Subsidiaries, were entered into in the ordinary course of business and in
accordance in all material respects with applicable laws, rules, regulations and
policies of all applicable regulatory agencies and with counterparties believed
to be financially responsible at the time.  The Corporation and each of the
Subsidiaries have duly performed in all material respects all of their
obligations thereunder to the extent that such obligations to perform have
accrued. Neither the Corporation nor any of the Subsidiaries, nor, to the
knowledge of the Corporation, any other party thereto, is in breach of its
material obligations under any such agreement or arrangement.

(xxx) Investment Company.  The Corporation is not, and upon the issuance and
sale of the Notes as herein contemplated and the application of the net proceeds
therefrom as described in the Offering Memorandum will not be, an “investment
company” or an entity “controlled” by an “investment company” as such terms are
defined in the Investment Company Act of 1940, as amended (the “1940 Act”).

(xxxi) Environmental Laws.  Except as described in the Offering Memorandum and
except as would not, singly or in the aggregate, result in a Material Adverse
Effect, (A) neither the Corporation nor any of the Subsidiaries is in violation
of any federal, state, local or foreign statute, law, rule, regulation,
ordinance, code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife and laws and
regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, asbestos-containing materials or mold
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Corporation
and the Subsidiaries have all permits, authorizations and approvals required
under any applicable Environmental Laws and are each in compliance with their
requirements, (C) there are no pending or threatened administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, Liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Corporation or any of the Subsidiaries and (D)
there are no events or circumstances that might reasonably be expected to form
the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Corporation or any of the Subsidiaries relating to Hazardous
Materials or any Environmental Laws.

(xxxii) Taxes.  Each of the Corporation and the Subsidiaries has (A) timely
filed all material foreign, U.S. federal, state and local tax returns,
information returns, and similar reports that are required to be filed (or
requests for extensions to file such returns have been timely filed, and have
not expired), and all such tax returns are true, correct and complete in all
material respects, (B) paid in full all



--------------------------------------------------------------------------------

 



taxes required to be paid by it and any other assessment, fine or penalty levied
against it, except for any such tax assessment, fine or penalty that is
currently being contested in good faith or as would not have, individually or in
the aggregate, a Material Adverse Effect, and (C) established on the most recent
balance sheet reserves that are adequate for the payment of all taxes not yet
due and payable.

(xxxiii) Insurance.  The Corporation and the Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as the Corporation
reasonably believes are adequate for the conduct of the business of the
Corporation and the Subsidiaries and the value of their properties and as are
customary in the business in which the Corporation and the Subsidiaries are
engaged; neither the Corporation nor any of the Subsidiaries has been refused
any insurance coverage sought or applied for; and the Corporation has no reason
to believe that they will not be able to renew their existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue their business at a cost that would not
have a Material Adverse Effect.

(xxxiv) ERISA.  The Corporation and each of the Subsidiaries or their “ERISA
Affiliates” (as defined below) are in compliance in all material respects with
all presently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “employee benefit plan” (as defined in ERISA) for which the
Corporation or any of the Subsidiaries or ERISA Affiliates would have any
liability; the Corporation and each of the Subsidiaries or their ERISA
Affiliates have not incurred and do not expect to incur liability under (i)
Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the United
States Internal Revenue Code of 1986, as amended, and the regulations and
published interpretations thereunder (collectively the “Code”); and each
“employee benefit plan” for which the Corporation and each of the Subsidiaries
or any of their ERISA Affiliates would have any liability that is intended to be
qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing as occurred, whether by action or by failure to act, which
would cause the loss of such qualification. “ERISA Affiliate” means, with
respect to the Corporation or a Subsidiary, any member of any group of
organizations described in Sections 414(b), (c), (m) or (o) of the Code or
Section 400(b) of ERISA of which the Corporation or such Subsidiary is a member.

(xxxv) Statistical and Market Data.  The statistical and market related data
contained in the Offering Memorandum and the 1934 Act Reports are based on or
derived from sources which the Corporation believes, after reasonable inquiry,
are reliable and accurate and such data agree with the sources from which they
are derived. To the extent required, the Corporation has obtained written
consent to the use of such data from the relevant third party sources.

(xxxvi) Relationship.  No relationship, direct or indirect, exists between or
among the Corporation or any of the Subsidiaries, on the one hand, and the
directors, officers, stockholders, customers or suppliers of the Corporation or
any of the Subsidiaries, on the other, that is required by the 1933 Act, the
1933 Act Regulations, the 1934 Act or the 1934 Act Regulations to be described
in the Offering Memorandum, assuming such provisions were applicable to the
Offering Memorandum, or any documents incorporated therein by reference and that
is not so described.

(xxxvii) Internal Controls.  The Corporation and each of the Subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (A) transactions are executed in accordance with
management’s general or specific authorizations; (B) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  Since the end of the Corporation’s
most recent audited fiscal year, there has been (I) no significant deficiency or
material weakness in the Corporation’s internal control over financial reporting
(whether or not remediated) and (II) no change in the Corporation’s internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, the Corporation’s internal control over financial
reporting.



--------------------------------------------------------------------------------

 



(xxxviii) Disclosure Controls and Procedures.  The Corporation has disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
1934 Act), which (A) are designed to ensure that information required to be
disclosed by the Corporation in the reports that it files or submits under the
1934 Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms and that material information
relating to the Corporation and the Subsidiaries is made known to the
Corporation’s principal executive officer and principal financial officer by
others within the Corporation and the Subsidiaries to allow timely decisions
regarding disclosure, and (B) as of June 30, 2016, are effective in all material
respects to perform the functions for which they were established. Based on the
evaluation of the Corporation’s disclosure controls and procedures described
above, the Corporation is not aware of (1) any significant deficiency in the
design or operation of internal controls which could adversely affect the
Corporation’s ability to record, process, summarize and report financial data or
any material weaknesses in internal controls or (2) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Corporation’s internal controls.  Since the most recent evaluation
of the Corporation’s disclosure controls and procedures described above, there
have been no significant changes in internal controls or in other factors that
could significantly affect internal controls.

(xxxix) Compliance with Sarbanes-Oxley.  There is and has been no failure on the
part of the Corporation or any of the Corporation’s directors or officers, in
their capacities as such, to comply in all material respects with any provision
of the Sarbanes-Oxley Act and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.

(xl) Unlawful Payments.  Neither the Corporation nor any of the Subsidiaries
nor, to the knowledge of the Corporation, any director, officer, agent, employee
or other person associated with or acting on behalf of the Corporation or any of
the Subsidiaries has: (A) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (B) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (C)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977; or (D) made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment.

(xli) Regulatory Enforcement Matters.  Neither the Corporation nor the Bank is
subject or is party to, or has received any notice or advice that either of them
may become subject or party to, any investigation with respect to any
cease-and-desist order, supervisory letter, agreement, consent agreement,
memorandum of understanding or other regulatory enforcement action, proceeding
or order with or by, or is a party to any commitment letter or similar
undertaking to, or is subject to any directive by, or has been a recipient of
any supervisory letter from, or has adopted any board resolutions at the request
of, any Regulatory Agency (as defined below) that currently restricts in any
material respect the conduct of their business or that in any material manner
relates to their capital adequacy, their credit policies, their management or
their business (each, a “Regulatory Agreement”), nor has the Corporation or the
Bank been advised by any Regulatory Agency that it is considering issuing or
requesting any such Regulatory Agreement; and there is no unresolved violation,
criticism or exception by any Regulatory Agency with respect to any report or
statement relating to any examinations of the Corporation or the Bank which is
expected to result in a Material Adverse Effect.  As used herein, the term
“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of depositary institutions or holding companies of
depositary institutions, or engaged in the insurance of depositary institution
deposits, or any court, administrative agency or commission or other
governmental agency, authority or instrumentality having supervisory or
regulatory authority with respect to the Corporation or the Bank.

(xlii) Stabilization or Manipulation.  Neither the Corporation nor any of the
Subsidiaries, nor any affiliates (as such term is defined in Rule 501(b) under
the 1933 Act, “Affiliates”) of the Corporation or the Subsidiaries, has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Notes.



--------------------------------------------------------------------------------

 



(xliii) 144A Eligibility.  The Notes are eligible for resale to Qualified
Institutional Buyers (as defined in Rule 144A (“Rule 144A”) under the 1933 Act,
“QIBs”) pursuant to Rule 144A and will not be, at the Closing Time, (A) of the
same class as securities listed on a national securities exchange registered
under Section 6 of the 1934 Act, or quoted in a U.S. automated inter-dealer
quotation system, or (B) convertible or exchangeable into securities so listed
or quoted at the Closing Time.

(xliv) No General Solicitation.  None of the Corporation or any of its
Affiliates or any person acting on its behalf (other than the Initial
Purchasers, as to whom the Corporation makes no representation) has engaged or
will engage, in connection with the offering of the Notes, in any form of
general solicitation or general advertising within the meaning of Rule 502(c)
under the 1933 Act.  None of the Corporation or any of its Affiliates has
prepared, made, used, authorized, approved or distributed any communication that
constitutes an offer to sell or solicitation of an offer to buy the Notes other
than the Offering Memorandum and the Investor Presentation with respect to the
offering of the Notes dated August 2016. 

(xlv) No Registration.  Except as described in the Offering Memorandum, there
are no contracts, agreements or understandings between the Corporation and any
person granting such person any rights to require the Corporation to file a
registration statement under the 1933 Act with respect to any securities (other
than pursuant to the Registration Rights Agreement) or to include such
securities in any registration statement to be filed pursuant to the
Registration Rights Agreement.   

(xlvi) Accurate Summary. The statements set forth in the Offering Memorandum
under the caption “Description of the Notes,” insofar as they purport to
constitute a summary of the terms of the Notes and the Indenture, are accurate
summaries and fairly present the information called for with respect to such
matters, in all material respects.

(xlvii) Fees.  Other than as contemplated by this Agreement, there is no broker,
finder or other party that is entitled to receive from the Corporation or the
Subsidiaries any brokerage or finder’s fee or any other fee, commission or
payment as a result of the transactions contemplated by this Agreement.

(xlviii) Margin Stock.  None of the issuance, sale or delivery of the Notes or
the application of the proceeds thereof will violate any regulation of the
Board, including Regulations T, U or X.

(b) Any certificate signed by any duly authorized officer of the Corporation and
delivered to the Representative or to counsel for the Representative shall be
deemed a representation and warranty by the Corporation to the Initial
Purchasers as to the matters covered thereby.

 

SECTION 2.



Sale and Delivery to Initial Purchasers; Closing.

 

(a) On the basis of the representations and warranties herein contained and
subject to the terms and conditions herein set forth, the Corporation agrees to
sell to the Initial Purchasers and the Initial Purchasers agree to purchase from
the Corporation, the respective principal amount of the Notes set forth opposite
such Initial Purchaser’s name in Schedule 1 hereto, plus any additional amount
of the Notes that such Initial Purchasers may become obligated to purchase
pursuant to Section 11 hereof, in each case, subject to such adjustments as the
Representative, in its sole discretion, shall make, at a price equal to 98.50%
of the principal amount thereof. 

(b) Deliveries of certificates for the Notes shall be made at the offices of
Covington & Burling LLP at One CityCenter, 850 Tenth Street, NW, Washington,
D.C., and payment of the purchase price for the Notes shall be made
contemporaneously by the Initial Purchasers to the Corporation by wire transfer
of immediately available funds contemporaneous with closing at such place as
shall be agreed upon by the Representative and the Corporation, at no later than
10:00 a.m., New York, New York time, on August 15, 2016, or such other time not
later than ten business days after such date as shall be agreed upon by the
Representative and the Corporation (such time and date of payment and delivery
being herein called the “Closing Time”).  It is understood that each Initial
Purchaser has authorized the Representative,



--------------------------------------------------------------------------------

 



for its account, to accept delivery of, receipt for, and make payment of the
purchase price for, the Notes, which it has agreed to purchase.  Sandler O’Neill
& Partners, L.P., individually and not as the Representative, may (but shall not
be obligated to) make payment of the purchase price for the Notes, if any, to be
purchased by any Initial Purchaser whose funds have not been received by the
Closing Time, but such payment shall not relieve such Initial Purchaser from its
obligations hereunder. 

(c) Certificates for the Notes shall be in such denominations and shall be
registered in such names as the Initial Purchasers may request in writing at
least one business day before the Closing Time, which writing shall specify (i)
in the case of the certificates to be issued in certificated form, if any,
representing notes to be sold to institutional accredited investors (as such
term is defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
1933 Act, “Institutional Accredited Investors”), the names and denominations in
which such certificates are to be registered, and (ii) in the case of the
certificates to be issued in global form representing the notes to be sold to
QIBs, the denomination of such certificates.  Any certificate representing the
Notes in global form shall be registered in the name of Cede & Co. pursuant to
an acceptable agreement with DTC.  All such certificates shall be made available
for examination by the Initial Purchasers in New York, New York not later than
10:00 a.m. New York, New York time on the last business day prior to the Closing
Time.

(d) Each of the Initial Purchasers represent and warrant to, and agrees with,
the Corporation that it is an Institutional Accredited Investor.

SECTION 3.



Covenants of the Corporation.  The Corporation covenants with the Initial
Purchasers as follows:

(a) Offering Memorandum.  The Corporation, as promptly as possible, will furnish
to the Representative, without charge, such number of copies of the Preliminary
Offering Memorandum, the Final Offering Memorandum and any amendments and
supplements thereto as the Representative may reasonably request.

(b) Additional Communications.  Before issuing, making, authorizing or approving
any written communications regarding the Notes or the Offering Memorandum, the
Corporation will furnish to the Representative a copy of such communication for
review and will make such changes as the Representative may reasonably request.

(c) Notice and Effect of Material Events.  Prior to the completion of the
placement of the Notes by the Representative, the Corporation will immediately
notify the Representative, and confirm such notice in writing, of (i) any filing
made by the Corporation or the Subsidiaries of information relating to the
offering of the Notes with any securities exchange or any other regulatory body
in the United States, and (ii) any material information, event or circumstance
which (x) makes any statement in the Offering Memorandum false or misleading or
(y) is not disclosed in the Offering Memorandum.  In such event or if during
such time any event shall occur as a result of which it is necessary, in the
reasonable opinion of the Corporation, its counsel or the Representative or
counsel to the Representative, to amend or supplement the Final Offering
Memorandum in order that the Final Offering Memorandum not include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein not misleading in the light of the circumstances
then existing, the Corporation will forthwith amend or supplement the Final
Offering Memorandum by preparing and furnishing to the Representative an
amendment or amendments of, or a supplement or supplements to, the Final
Offering Memorandum (in form and substance satisfactory in the reasonable
opinion of counsel for the Representative) so that, as so amended or
supplemented, the Final Offering Memorandum will not include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances existing at the time
it is delivered to a Subsequent Purchaser, not misleading.

(d) Amendment to Offering Memorandum.  The Corporation will advise the
Representative promptly of any proposal to amend or supplement the Offering
Memorandum and will not effect such amendment or supplement without the consent
of the Representative, which consent shall not be unreasonably
withheld.  Neither the consent of the Representative, nor the Representative’s
delivery of



--------------------------------------------------------------------------------

 



any such amendment or supplement, shall constitute a waiver of any of the
conditions set forth in Section 5 hereof.

(e) DTC.  The Corporation will cooperate with the Representative and use its
best efforts to permit the Notes to be offered and sold to QIBs to be eligible
for clearance and settlement through the facilities of DTC.

(f) Use of Proceeds.  The Corporation will use the proceeds received by it from
the sale of the Notes in the manner specified in the Offering Memorandum under
“Use of Proceeds.”

(g) Blue Sky Compliance.  Each of the Corporation and the Subsidiaries shall, to
the extent necessary, cooperate with the Representative and counsel for the
Representative to qualify or register (or to obtain exemptions from qualifying
or registering) all or any part of the Notes for offer and sale, to the extent
required, under the securities laws of any state of the United States and shall
comply with such laws and continue such qualifications or registrations in
effect so long as required for the distribution of the Notes.

(h) Lock-Up.  During the 180 day period after the Closing Time, the Corporation
will not, without the prior written consent of the Representative, directly or
indirectly, issue, sell, offer or agree to sell, grant any option for the sale
of, or otherwise dispose of, the Notes, any security convertible into,
exchangeable or exercisable for the Notes or any debt securities substantially
similar to the Notes.

SECTION 4.



Payment of Expenses.

(a) Expenses.  The Corporation will pay all expenses incident to the performance
of its obligations under this Agreement, including (i) the preparation, printing
and any filing of the Offering Memorandum (including financial statements and
any schedules or exhibits) and of each amendment or supplement thereto, (ii) the
preparation, printing and delivery to the Initial Purchasers of this Agreement
and such other documents as may be required in connection with the offering,
purchase, sale and delivery of the Notes, (iii) the preparation, issuance and
delivery of the certificates for the Notes to the Initial Purchasers, (iv) the
fees and disbursements of the Corporation’s counsel, accountants and other
advisors and (v) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee.  The Corporation will reimburse the
out-of-pocket expenses of the Representative incurred in connection with the
offering of the Notes, including, without limitation, the fees and disbursements
of counsel to the Representative (including fees and disbursements incurred in
the qualification of the Notes under state securities laws and in connection
with the preparation of a “blue sky survey, ” and any supplement thereto, such
costs, fees and expenses not exceed $175,000 without the prior written consent
of the Corporation, whether or not the offering of the Notes is consummated.

(b) Termination of Agreement.  If this Agreement is terminated in accordance
with the provisions of Section 5 or Section 10(a)(i) hereof, the Corporation
shall reimburse the Representative for all of its out-of-pocket expenses,
including, without limitation, legal fees and expenses, and marketing,
syndication and travel expenses in an amount up to $175,000 or as otherwise
previously consented to by the Corporation.

SECTION 5.



Conditions of Initial Purchasers’ Obligations. 

The obligations of the Initial Purchasers hereunder are subject to the accuracy
of the representations and warranties of the Corporation contained in Section 1
hereof or in certificates of any officer of the Corporation delivered pursuant
to the provisions hereof, to the performance by the Corporation of its
obligations hereunder, and to the following further conditions:

 

(a) Opinion of Outside Counsel for the Corporation.  At the Closing Time, the
Representative shall have received the favorable opinion, dated as of the
Closing Time, of Ober, Kaler, Grimes & Shriver, a Professional Corporation,
counsel for the Corporation, in form and substance reasonably satisfactory to
counsel for the Representative, and in substantially the form annexed hereto as
Exhibit A.  Such counsel may state that, insofar as such opinion involves
factual matters, they have



--------------------------------------------------------------------------------

 



relied, to the extent they deem proper, upon certificates of officers of the
Corporation or any of the Subsidiaries and certificates of public officials, and
include customary assumptions and qualifications.

(b) Opinion of Counsel for Representatives.  At the Closing Time, the
Representative shall have received the favorable opinion, dated as of the
Closing Time, of Covington & Burling LLP, counsel for the Representative, with
respect to the Notes, the Offering Memorandum and other related matters as the
Initial Purchasers may require.

(c) Certificates.  At the Closing Time, there shall not have been, since the
date hereof or since the respective dates as of which information is given in
the Offering Memorandum, any Material Adverse Effect, and the Initial Purchasers
shall have received a certificate of the Chief Executive Officer, the President
or any Vice President of the Corporation and of the Chief Financial Officer of
the Corporation, dated as of the date on which the Closing Time occurs, to the
effect that, (i) there has been no such Material Adverse Effect, (ii) the
representations and warranties in Section 1(a) hereof were true and correct when
made and are true and correct with the same force and effect as though expressly
made at and as of the Closing Time, and (iii) the Corporation has complied with
all agreements and satisfied all conditions on their part to be performed or
satisfied at or prior to the Closing Time.

(d) Accountant’s Comfort Letter.  At the time of the execution of this
Agreement, the Representative shall have received from the Accountants a letter
dated such date, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” in connection with transactions
similar to that contemplated hereby with respect to the financial statements and
certain financial information included in, or incorporated by reference into,
the Offering Memorandum.

(e) Bring-down Comfort Letter.  At the Closing Time, the Representative shall
have received from the Accountants a letter, dated as of the Closing Time, to
the effect that they reaffirm the statements made in the letter furnished
pursuant to subsection (d) of this Section 5, except that the specified date
referred to shall be a date not more than three business days prior to the
Closing Time.

(f) Additional Documents.  At the Closing Time, counsel for the Representative
shall have been furnished such documents and opinions as they may reasonably
require for the purpose of enabling them to pass upon the issuance and sale of
the Notes as herein contemplated, or in order to evidence the accuracy of any of
the representations or warranties of the Corporation, or the fulfillment of any
of the conditions, herein contained; and all proceedings taken by the
Corporation in connection with the issuance and sale of the Notes as herein
contemplated shall be reasonably satisfactory in form and substance to the
Representative and counsel for the Representative.

SECTION 6.



Subsequent Offers and Sales of the Notes.  

 

(a) Offer and Sale Procedures.  The Initial Purchasers and the Corporation
hereby establish and agree to observe the following procedures in connection
with the offer and sale of the Notes:

(i) Offers and Sales Only to Institutional Accredited Investors and
QIBs.  Offers and sales of the Notes will be made only by the Initial Purchasers
or affiliates thereof qualified to do so in the jurisdictions in which such
offers or sales are made.  Each such offer or sale shall only be made to persons
whom the Initial Purchasers reasonably believe to be (A) QIBs or (B) other
Institutional Accredited Investors and in each case in accordance with Rule 144A
under the 1933 Act or another applicable exemption from registration under the
1933 Act.

(ii) No General Solicitation.  No general solicitation or general advertising
(within the meaning of Rule 502(c) under the 1933 Act) will be used in
connection with the offering of the Notes.

(iii) No Stabilization or Manipulation.  Neither the Corporation nor any of the
Subsidiaries, nor any Affiliates of the Corporation or the Subsidiaries will
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Notes.



--------------------------------------------------------------------------------

 



(iv) Purchases by Non-Bank Fiduciaries.  In the case of a Subsequent Purchaser
that is a non-bank acting as a fiduciary for one or more third parties in
connection with its purchase of Notes from an Initial Purchaser, in connection
with an offer and sale to such a Subsequent Purchaser by the Initial Purchasers,
each such third party shall, in the reasonable belief of the Initial Purchasers,
be an Institutional Accredited Investor or a QIB.

(v) Subsequent Purchasers Notification.  The Initial Purchasers will take
reasonable steps to inform any Subsequent Purchasers acquiring Notes in the
United States that (A) the offer and sale of the Notes have not been and will
not be registered under the 1933 Act, (B) the Notes are being sold to them
without registration under the 1933 Act in reliance on Rule 144A or in
accordance with another exemption from registration under the 1933 Act, as the
case may be, and (C) the Notes may not be offered, sold or otherwise transferred
except (1) to the Corporation or any subsidiary thereof or (2) in compliance
with (x) Rule 144A to a person whom the seller reasonably believes is a QIB that
is purchasing such Notes for its own account or for the account of a QIB to whom
notice is given that the offer, sale or transfer is being made in reliance on
Rule 144A or (y) another exemption from registration under the 1933 Act
(including the exemption provided by Rule 144), if available.

(vi) Minimum Amount.  No sale of the Notes to any one Subsequent Purchasers will
be in a block of less than $1,000.00 principal amount.

(vii) Restrictions on Transfer.  The transfer restrictions and the other
provisions of the Indenture, including the legend required thereby, shall apply
to the Notes. Following the sale of the Notes by the Initial Purchasers to
Subsequent Purchasers in compliance with the terms and procedures contained
herein and in the Indenture, the Initial Purchasers shall not be liable or
responsible to the Corporation for any losses, damages or liabilities suffered
or incurred by the Corporation, including any losses, damages or liabilities
under the 1933 Act, arising from or relating to any resale or transfer of any
Note.

(viii) Delivery of Offering Memorandum.  The Initial Purchasers will deliver to
each Subsequent Purchaser of the Notes from the Initial Purchasers, in
connection with its original distribution of the Notes, a copy of the Offering
Memorandum, as amended and supplemented at the date of such delivery.

(b) Covenants of the Corporation.  The Corporation covenants with the Initial
Purchasers as follows:

(i) Due Diligence.  In connection with the original distribution of the Notes,
the Corporation agrees that, prior to any offer or sale of the Notes by the
Initial Purchasers, the Initial Purchasers and counsel for the Initial
Purchasers shall have the right to make reasonable inquiries into the business
of the Corporation and the Subsidiaries.  The Corporation also agrees to provide
answers to each prospective Subsequent Purchaser who so requests concerning the
Corporation and the Subsidiaries (to the extent that such information is
available or can be acquired and made available to prospective Subsequent
Purchasers without unreasonable effort or expense and to the extent the
provision thereof is not prohibited by applicable law) and the terms and
conditions of the offering of the Notes, as provided in the Offering Memorandum.

(ii) Integration.  The Corporation agrees that it will not, and will cause its
Affiliates not to, make any offer or sale of securities of the Corporation of
any class if, as a result of the doctrine of “integration” referred to in Rule
502 under the 1933 Act, such offer or sale would render invalid (for the purpose
of (i) the sale of the Notes by the Corporation to the Initial Purchasers, (ii)
the resale of the Notes by the Initial Purchasers to Subsequent Purchasers or
(iii) the resale of the Notes by such Subsequent Purchasers to others the
exemption from the registration requirements of the 1933 Act provided by Section
4(2) thereof or by Rule 144A or otherwise.

(iii) Rule 144A Information.  The Corporation agrees that, in order to render
the Notes eligible for resale pursuant to Rule 144A under the 1933 Act, for a
period of one year after the Closing Time, while any of the Notes remain
outstanding during such one-year period, the Corporation will make available,
upon request, to any holder of Notes or prospective Purchasers of Notes the



--------------------------------------------------------------------------------

 



information specified in Rule 144A(d)(4), unless such information is furnished
to the Commission pursuant to Section 13 or 15(d) of the 1934 Act.

(iv) Restriction on Repurchases.  Until the expiration of one  year (or such
shorter period as may hereafter be required pursuant to Rule 144(b)(1) under the
1933 Act (or similar successor rule)) after the original issuance of the Notes,
the Corporation will not, and will cause its Affiliates not to, purchase or
agree to purchase or otherwise acquire any Notes which are “restricted
securities” (as such term is defined under Rule 144(a)(3) under the 1933 Act),
whether as beneficial owner or otherwise unless, immediately upon any such
purchase, the Corporation or any Affiliate shall submit such Notes to the
Trustee for cancellation.

SECTION 7.



Indemnification.

 

(a) Indemnification of Initial Purchasers.  The Corporation agrees to indemnify
and hold harmless (x) each Initial Purchaser, (y) each person, if any, who
controls each Initial Purchaser within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act (each such person, a “Control Person”) and (z) the
respective partners, directors, officers, employees and agents of each Initial
Purchaser or any Control Person as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact included in any Preliminary Offering Memorandum or the Final
Offering Memorandum (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
included in any Preliminary Offering Memorandum or the Final Offering Memorandum
(or any amendment or supplement thereto); provided that (subject to Section 7(d)
below) any such settlement is effected with the written consent of the
Corporation; and

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by the Initial Purchasers), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, included in any
Preliminary Offering Memorandum or the Final Offering Memorandum (or any
amendment or supplement thereto), to the extent that any such expense is not
paid under (i) or (ii) above;

provided, that the indemnification provisions set forth in this Section 7(a)
shall not apply to any loss, liability, claim, damage or expense to the extent
arising out of any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with the Initial Purchasers’
Information.

(b) Indemnification of the Corporation and Their Directors and Officers.  The
Initial Purchasers agree to indemnify and hold harmless the Corporation and each
of its directors and officers, and each person, if any, who controls the
Corporation within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act against any and all loss, liability, claim, damage and expense
described in the indemnity contained in Section 7(a) above, as incurred, but
only with respect to untrue statements or omissions, or alleged untrue
statements or omissions, made in the Offering Memorandum in reliance upon and in
conformity with the Initial Purchasers’ Information.

(c) Actions against Parties; Notification.  Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall



--------------------------------------------------------------------------------

 



not relieve such indemnifying party from any liability hereunder to the extent
it is not materially prejudiced as a result thereof, and in any event shall not
relieve it from any liability which it may have otherwise than on account of
this indemnity agreement.  An indemnifying party may participate at its own
expense in the defense of any such action or, if it so elects within a
reasonable time after receipt of such notice, to assume the defense of any suit
brought to enforce any such claim; but if it so elects to assume the defense,
such defense shall be conducted by counsel chosen by it and approved by the
indemnified parties, which approval shall not be unreasonably withheld.  In the
event that an indemnifying party elects to assume the defense of any such suit
and retain such counsel, the indemnified party or parties shall bear the fees
and expenses of any additional counsel thereafter retained by such indemnified
party or parties; provided, that the indemnified party or parties shall have the
right to employ counsel (in addition to local counsel) to represent the
indemnified party or parties who may be subject to liability arising out of any
action in respect of which indemnity may be sought against the indemnifying
party if, in the reasonable judgment of counsel for the indemnified party or
parties, there may be legal defenses available to such indemnified person which
are different from or in addition to those available to such indemnifying
person, in which event the reasonable fees and expenses of appropriate separate
counsel shall be borne by the indemnifying party.  In no event shall the
indemnifying parties be liable for fees and expenses of more than one counsel
(in addition to any local counsel) separate from their own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances.  No indemnifying party shall, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any litigation, or any investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whatsoever in respect of which indemnification or contribution could
be sought under this Section 7 or Section 8 hereof (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

(d) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have validly requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel in accordance
with this Section 7 or with Section 8 hereof, such indemnifying party agrees
that it shall be liable for any settlement of the nature contemplated by Section
7(a)(ii) effected without its written consent if (i) such settlement is entered
into more than 45 days after receipt by such indemnifying party of the aforesaid
request, (ii) such indemnifying party shall have received notice of the terms of
such settlement at least 30 days prior to such settlement being entered into and
(iii) such indemnifying party shall not have reimbursed such indemnified party
in accordance with such request prior to the date of such settlement.

SECTION 8.



Contribution. 

In order to provide for just and equitable contribution in circumstances under
which the indemnification provided for in Section 7 hereof is for any reason
held to be unenforceable by an indemnified party in respect of any losses,
liabilities, claims, damages or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount of such losses,
liabilities, claims, damages and expenses incurred by such indemnified party, as
incurred, (i) in such proportion as is appropriate to reflect the relative
benefits received by the Corporation, on the one hand, and the Initial
Purchasers, on the other hand, from the offering of the Notes pursuant to this
Agreement or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Corporation, on the one hand, and of the Initial Purchasers, on the other
hand, in connection with the statements or omissions which resulted in such
losses, liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

The relative benefits received by the Corporation, on the one hand, and the
Initial Purchasers, on the other hand, in connection with the offering of the
Notes pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Notes pursuant



--------------------------------------------------------------------------------

 



to this Agreement (before deducting expenses) received by the Corporation and
the total discounts received by the Initial Purchasers, bear to the aggregate
initial offering price of the Notes.

The relative fault of the Corporation, on the one hand, and the Initial
Purchasers, on the other hand, shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statements of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Corporation or by the Initial Purchasers and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

The Corporation and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 8. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 8 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

Notwithstanding the provisions of this Section 8, the Initial Purchasers shall
not be required to contribute any amount in excess of the amount by which the
total price at which the Notes were sold by it to Subsequent Purchasers exceeds
the amount of any damages which the Initial Purchasers has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.

No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

For purposes of this Section 8, each person, if any, who controls the Initial
Purchasers within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and the respective partners, directors, officers, employees and agents
of the Initial Purchasers shall have the same rights to contribution as the
Initial Purchasers, and each officer and director of the Corporation, and each
person, if any, who controls the Corporation within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act shall have the same rights to
contribution as the Corporation.

SECTION 9.



Representations, Warranties and Agreements to Survive Delivery.  

All representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Corporation submitted pursuant hereto, shall
remain operative and in full force and effect, regardless of any investigation
made by or on behalf of the Initial Purchasers or controlling person, or by or
on behalf of the Corporation, and shall survive delivery of the Notes to the
Initial Purchasers.

SECTION 10.



Termination of Agreement.

(a) Termination; General.  The Representative may terminate this Agreement, by
notice to the Corporation, at any time at or prior to the Closing Time if, since
the time of execution of this Agreement or since the respective dates as of
which information is given in the Offering Memorandum: (i) there has occurred
any Material Adverse Effect; (ii) there has occurred any material adverse change
in the financial markets in the United States, any outbreak of hostilities or
escalation thereof or other calamity or crisis, or any change or development
involving a prospective change in national political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
reasonable judgment of the Representative, impracticable or inadvisable to
market the Notes or to enforce contracts for the sale of the Notes; (iii)
trading generally on the New York Stock Exchange or NASDAQ has been suspended or
materially limited, or minimum or maximum prices for trading have been fixed, or
maximum ranges for prices have been required, by any of said exchanges or by
such system or by order of the Commission, FINRA or any other governmental
authority; or (iv) a banking moratorium has been declared by federal or Maryland
authorities.



--------------------------------------------------------------------------------

 



(b) Liabilities.  If this Agreement is terminated pursuant to this Section 10,
such termination shall be without liability of any party to any other party
except as provided in Section 4 hereof, and provided further that Sections 7 and
8, 12, 13, 14, 15, 16 hereof and this Section 10(b) shall survive such
termination and remain in full force and effect.

SECTION 11.



Default by One or More of the Initial Purchasers    

If one or more of the Initial Purchasers shall fail at the Closing Time to
purchase the Notes that it or they are obligated to purchase under this
Agreement (the “Defaulted Amount”), the Representative shall have the right,
within 48 hours thereafter, to make arrangements for one or more of the
non-defaulting Initial Purchasers, or any other initial Purchasers, to purchase
all, but not less than all, of the Defaulted Amount of the Notes in such amounts
as may be agreed upon and upon the terms set forth herein.  If, however, the
Representative shall not have completed such arrangements within such 48-hour
period, then:

(a) if the Defaulted Amount does not exceed 10% of the aggregate dollar amount
of Notes to be purchased hereunder, each of the non-defaulting Initial
Purchasers shall be obligated, severally and not jointly, to purchase the full
amount thereof in the proportions that their respective purchase obligations
hereunder bear to the purchase obligations of all non-defaulting Initial
Purchasers; or

(b) if the Defaulted Amount exceeds 10% of the aggregate dollar amount of Notes
to be purchased on such date, this Agreement shall terminate without liability
on the part of any non-defaulting Initial Purchasers. 

No action taken pursuant to this Section shall relieve any defaulting Initial
Purchasers from liability with respect to its default. 

In the event of any default which does not result in a termination of this
Agreement, either:  (i) the Representative; or (ii) the Corporation shall have
the right to postpone the Closing Time for a period not exceeding seven business
days in order to effect any required changes in the Offering Memorandum or any
other documents or arrangements.  As used herein, the term “Initial Purchasers”
includes any person substituted for an Initial Purchaser under this Section 11.

SECTION 12.



Notices.    

All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given: (i) where delivered by hand, at the time of
delivery as evidenced by written acknowledgment of receipt by the addressee; and
(ii) where dispatched by registered or certified U.S. mail, return receipt
requested, postage prepaid, on acknowledgment of receipt by or on behalf of the
recipient, but if such delivery or receipt is on a day on which commercial
businesses are not generally open for business in the place of receipt or is
later than 5:00 p.m. (local time) on any day, the notice shall be deemed to have
been given and served on the next day on which commercial businesses are
generally open for business in the place of receipt.  

Notices to the Initial Purchasers shall be directed to Sandler O’Neill &
Partners, L.P., 1251 Avenue of the Americas, 6th Floor, New York, New York
10020, Attention: Jennifer Docherty, with a copy to Covington & Burling LLP, 850
Tenth Street NW, Washington DC 20001, Attention: Frank M. Conner III; and
notices to the Corporation shall be directed to Old Line Bancshares, Inc., 1525
Pointer Ridge Place, Bowie, Maryland 20716, Attention:Mark A. Semanie, Executive
Vice President and Chief Operating Officer, with a copy to Ober|Kaler, 100 Light
Street, Baltimore, Maryland 21202, Attention:  Frank C. Bonaventure, Jr.

SECTION 13.



Parties.    

This Agreement shall each inure to the benefit of and be binding upon the
Initial Purchasers, the Corporation and their respective successors and
assigns.  Nothing expressed or mentioned in this Agreement is intended or shall
be construed to give any person, firm or corporation, other than the Initial
Purchasers, the Corporation, and their respective successors and assigns and the
controlling persons and partners, officers and directors referred to in Sections
7 and 8 hereof and their heirs and legal



--------------------------------------------------------------------------------

 



representatives, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision herein contained.  This Agreement and
all conditions and provisions hereof are intended to be for the sole and
exclusive benefit of the Initial Purchasers, the Corporation and their
respective successors, and said controlling persons and partners, officers and
directors and their heirs and legal representatives, and for the benefit of no
other person, firm or corporation.  No Subsequent Purchasers shall be deemed to
be a successor by reason merely of their purchase of any Notes from an Initial
Purchaser.

SECTION 14.



Governing Law. 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

THE CORPORATION ON BEHALF OF ITSELF AND THE BANK, HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND NEW YORK STATE COURTS LOCATED IN
THE CITY OF NEW YORK IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING RELATED
TO THIS AGREEMENT OR ANY OF THE MATTERS CONTEMPLATED HEREBY, IRREVOCABLY WAIVES
ANY DEFENSE OF LACK OF PERSONAL JURISDICTION AND IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT.  THE CORPORATION ON BEHALF OF ITSELF AND THE BANK IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

SECTION 15.



Effect of Headings. 

The Article and Section headings herein are for convenience only and shall not
affect the construction hereof.

SECTION 16.



Counterparts. 

This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart thereof.

 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Corporation a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Initial Purchasers and the Corporation in accordance with its terms.

Very truly yours,

 

OLD LINE BANCSHARES, INC.

 

 

By:

Name:

Title:   

 

CONFIRMED AND ACCEPTED,

as of the date first above written:

 

SANDLER O’NEILL & PARTNERS, L.P.

 

By:  Sandler O’Neill & Partners Corp.,

       The sole general partner

 

By: 

Name: 

Title:   

 

 





--------------------------------------------------------------------------------

 



SCHEDULE I

Initial Purchasers

Principal Amount

of the Notes

 

 

Sandler O’Neill & Partners, L.P.

$26,250,000

Keefe, Bruyette & Woods, Inc.

$8,750,000

 

 

 

 

 





--------------------------------------------------------------------------------

 



EXHIBIT A

 

Form of Company Counsel Opinion

 

The opinion pursuant to Section 5(a) of the Agreement shall be reasonably
satisfactory to the Representative and its counsel and shall be to the effect
that:

(a)



The Corporation is a corporation validly existing and in good standing under the
laws of the State of Maryland with the corporate power and authority to own or
lease and operate its properties and to conduct its business as now being
conducted and as described in the Offering Memorandum and the 1934 Act Reports
and to enter into and perform its obligations under the Opinion Documents.  The
Corporation is duly qualified as a foreign corporation to transact business and
is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to so qualify or be in good
standing would not result in a Material Adverse Effect (as defined below).

(b)



The Bank is validly existing as a Maryland trust company with all the powers of
a commercial bank and is in good standing under the laws of the State of
Maryland, and the Bank has the power and authority to own or lease its
properties and conduct its business as now being conducted and as described in
the Offering Memorandum and the 1934 Act Reports.  The Bank is duly qualified as
a foreign corporation or bank to transact business and is in good standing in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure to so qualify or be in good standing would not result in a Material
Adverse Effect.  The Bank holds the requisite authority to do business as a
state-charted bank under the laws of the State of Maryland. 

(c)



Pointer Ridge is a limited liability company validly existing and in good
standing under the laws of the State of Maryland with the limited liability
company power and authority to own or lease and operate its properties and to
conduct its business as described in the Offering Memorandum and the 1934 Act
Reports. 

(d)



Based on our review of the Corporation’s records and the Opinion Certificate,
the authorized, issued and outstanding capital stock of the Corporation as of
June 30, 2016, is as set forth in the Offering Memorandum under
“Capitalization.”

(e)



The Purchase Agreement has been duly authorized, executed and delivered by the
Corporation and constitutes a valid and binding agreement of the Corporation,
enforceable against the Corporation in accordance with its terms

(f)



The Registration Rights Agreement has been duly authorized, executed and
delivered by the Corporation and constitutes a valid and binding agreement of
the Corporation, enforceable against the Corporation in accordance with its
terms. 

(g)



The Indenture has been duly authorized, executed and delivered by the
Corporation and constitutes a valid and binding agreement of the Corporation,
enforceable against the Corporation in accordance with its terms.  

(h)



The Corporation has duly authorized the issuance of the Notes.  When duly
executed by the Corporation, authenticated by the Trustee in the manner provided
for in the Indenture and delivered by the Corporation to the Initial Purchasers
against payment therefor as described in the Purchase Agreement, the Notes will
constitute valid and binding obligations of the Corporation, enforceable against
the Corporation in accordance with their terms.  The Notes are in the form
contemplated by, and are entitled to the benefits of, the Indenture and conform
in all material respects to the descriptions thereof in the Offering Memorandum
under the caption “Description of the Notes.”

 

--------------------------------------------------------------------------------

 



(i)



The statements set forth in the Offering Memorandum under the caption
“Description of the Notes,” insofar as they purport to constitute a summary of
the legal matters referred to therein, have been reviewed by us and are, in all
material respects, fair and accurate summaries of such matters. 

(j)



No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of any Federal or Maryland governmental
authority that in our professional experience normally has jurisdiction over
transactions of the type contemplated by the Purchase Agreement, or, to our
knowledge, any court, is necessary or required for the performance by the
Corporation of its obligations under the Purchase Agreement, in connection with
the Corporation’s issuance and sale of the Notes or the Corporation’s
consummation of the transactions contemplated by the Purchase Agreement, except
(i) those obtained or made on or prior to the date hereof; (ii) filings,
authorizations, approvals, consents, licenses, orders, registrations or
qualifications required in connection with the ordinary course of conduct by
Corporation of its businesses and ownership or operation by the Corporation of
its assets; and (iii) the written prior approval of the Maryland Commissioner of
Financial Regulation required in order for the Bank to pay dividends to the
Corporation until December 5, 2016.

(k)



We do not currently represent the Corporation in any pending or threatened legal
or governmental proceedings or regulatory enforcement actions that would be
required to be described in the 1934 Act Reports that are not so described as
required.

(l)



The execution and delivery of the Purchase Agreement and the Indenture by the
Corporation, the Corporation’s issuance and delivery of the Notes, and the
consummation by the Corporation of the transactions contemplated by the Purchase
Agreement and the Indenture, and compliance by the Corporation with the terms of
the Purchase Agreement and the Indenture, do not and will not (i) result in any
violation of the Organizational Documents or (ii) conflict with, result in a
breach of any of the terms or provisions of, constitute a default (or an event
that, with notice or lapse of time or both, would constitute a default) under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of the Corporation or the Bank under, (A) to our
knowledge, any indenture, mortgage or loan agreement, or any other agreement or
instrument to which the Corporation or the Bank is a party or by which the
Corporation or the Bank may be bound or to which any of their properties may be
subject, (B) any Applicable Law (as defined) or (C) to our knowledge (and
without having ordered or reviewed any judgment, lien or other searches, either
in the public domain or of the Corporation, the Bank or their properties), any
judgment, order or decree of any authority or court having jurisdiction over the
Corporation or the Bank or any of their respective properties, asset or
operations, except, in each of clauses (A), (B) and (C), for such conflicts,
breaches or defaults or liens, charges or encumbrances that would not have a
Material Adverse Effect.

(m)



To our knowledge, there are no contracts, agreements or understandings among the
Corporation and any person granting such person any rights to require the
Corporation to file a registration statement under the 1933 Act with respect to
any securities (other than pursuant to the Registration Rights Agreement) or to
include such securities in any registration statement to be filed pursuant to
the Registration Rights Agreement.   

(n)



The Corporation is not, and upon the issuance and sale of the Notes and the
application of the net proceeds therefrom as described in the Offering
Memorandum will not be, an “investment company” or an entity “controlled” by an
“investment company” as such terms are defined in the 1940 Act.

Such counsel shall also indicate that, in the course of its representation of
the Corporation, it has reviewed and discussed the contents of the Offering
Memorandum with certain officers and employees of the Corporation and with the
Corporation’s accountants.  Such counsel may indicate that while it has not

 

--------------------------------------------------------------------------------

 



independently verified, and is not passing upon, and does not assume any
responsibility for, the accuracy, completeness or fairness of any of the
statements contained in the Offering Memorandum, nothing has come to its
attention that would lead it to believe that the Offering Memorandum (other than
the financial statements, notes to financial statements, schedules and other
financial, statistical or accounting data included therein or omitted therefrom,
as to which it need express no view), as of its date or the date of issuance of
the opinion, included or includes an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

 

 

 

 

 

--------------------------------------------------------------------------------